Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Claims 9-11, previously withdrawn from consideration as a result of a restriction requirement that was timely traversed the restriction (election) requirement in the reply filed on 9/27/2022, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/28/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claims 1-8 and 12-18 are objected to because of the following informalities: 
in line 8 of Claim 1, insert --the-- before “disinfectant”;
in line 2 of Claim 2, insert --that-- before “provides”;
in line 1 of Claims 8 and 13, delete “disinfection” and insert --disinfecting a surface--;
in line 1 of Claim 12, insert --for disinfecting a surface-- before “of claim 8”;
in line 1 of Claims 14-18, delete “system” and insert --mobile system for disinfecting a surface--.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “disinfectant source” in claim 1, “computing device” in claim 12, “user device” in claims 13 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, there is no written description of corresponding structure(s) for “computing device” and “user device” within the Specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 5, it is not clear what “a resource” is attempting to indicate/set forth.
Claim 16 recites the limitation "the first disinfectant system" in lines 2-3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
In Claim 12, it is not clear what components are corresponding structure for “computing device”.
In Claim 13, it is not clear whether “computer” is a component of the “computing device” 
Claim 18 recites the limitation "the first disinfectant system" in lines 2-3 and 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5 and 8-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gadde (20200205619).
As to Claim 1, Gadde (‘619) discloses a mobile system (100) for disinfecting a surface, comprising: 
a chamber (106, 118, 130A, 130B) having an inner housing at least partially surrounding the surface (102) (see Figure 1); 
a disinfectant source (125, 132)  at the inner housing to apply a disinfectant to at least one portion of the surface (102) (see Figures 1 and 3-4); 
a motor for moving the chamber (106, 118, 130A, 130B) along a predetermined path from a first position (i.e. top/up position) to a second position (i.e. any other down/lower position) (see p. 4 [0060] – 5th – 6th lines from the bottom); 
the at least one portion of the surface (102) contacted by disinfectant changing as a result of the chamber (106, 118, 130A, 130B) moving from the first position to the second position (see p. 4 [0059]-[0060]).
As to Claim 5, Gadde (‘619) discloses that the mobile system (100) further comprises a dock (i.e. secondary conduits and the source(s) from which the fluid is provide) (see pp. 4-5 [0063] – lines 3-8) connectable to the chamber (106, 118, 130A, 130B), said dock (i.e. secondary conduits and the source(s) from which the fluid is provide) capable of providing a resource to the chamber (106, 118, 130A, 130B). 
As to Claim 8-12, Gadde (‘619) discloses that the mobile system (100) further comprises an actuator for starting the motor to move the chamber from the first position to the second position,
wherein the actuator is a sensor that detects the presence or non-presence of an object (see p. 5 [0070] – lines 5-7, [0072] – lines 5-7),
wherein the actuator is a sensor that detects touch/button (see p. 5 [0072] – lines 2-4, p. 6 [0075]), and
wherein the actuator is a computing device (i.e. main control unit, microprocessor  – see p. 5 [0070] – lines 4, 13, 15 and last 7 lines).
As to Claim 13, Gadde (‘619) discloses that the mobile system (100) further comprises:
computer (i.e. main controller w microprocessor);
a database (see p. 6 [0072] – last 3 lines) accessible to said computer (i.e. main controller w microprocessor) for storage and retrieval of data capable of being scheduling data;
a user device (i.e. display unit, user interface) in data communication with the computer (i.e. main controller w microprocessor) (see p. 6 [0075]); 
the actuator (i.e. sensors) in data communication with the computer (i.e. main controller w microprocessor) (see p. 5 [0070] – lines 2-4 and 11-13); 
the user device (i.e. display unit, user interface – see p. 6 [0075]) creating a command and capable of providing the command to the computer (i.e. main controller w microprocessor) with credentials; 
the computer (i.e. main controller w microprocessor) capable of verifying credentials and providing the command to the actuator for disinfection.
As to Claim 14, the actuator (i.e. sensors) of Gadde (‘619) is capable of providing a status to the computer (i.e. main controller w microprocessor) upon successful completion of the command (see p. 5 [0070] – lines 2-4 and 11-13).
As to Claim 15, no patentable weight is given to the limitation (see MPEP 2115). In addition, the command issued within the mobile system (100) of Gadde (‘619) is capable to schedule actuation.
	As to Claim 16, Gadde (‘619) discloses that the mobile system (100) further comprises a second actuator (see p. 5 [0070] – lines 2-4) associated with a second disinfectant system (130A, 130B) in communication with a first disinfectant system (106, 118), wherein the second disinfectant system (130A, 130B) capable of receiving the command from the first disinfectant system.
As to Claim 17, Gadde (‘619) discloses that the mobile system (100) further comprises a user device creating a command (see p. 5 [0072] – lines 2-4) and providing the command to the actuator with credentials (see p. 5 [0072] – lines 2-7)
	As to Claim 18, Gadde (‘619) discloses that the mobile system (100) further comprises a second actuator (see p. 5 [0070] – lines 2-4) associated with a second disinfectant system (130A, 130B) in communication with a first disinfectant system (106, 118), wherein the second disinfectant system (130A, 130B) capable of receiving the command from the first disinfectant system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gadde (20200205619).
Gadde (‘619) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 102(a)(2).
While Gadde (‘619) discloses that the disinfectant source is a plurality of UV light emitting diodes (UV LEDs) (see Figures 3-4, p. 4 [0058] – 5th – 8th lines from the bottom, p. 5 [0068]) that provides ultraviolet light to the at least one portion of the surface (102) (see Figures 1 and 3-4) where the UV LEDs (125, 132) are connected to and moves with said chamber (106, 118, 130A, 130B) (see Figures 1-4), Gadde (‘619) does not appear to specifically teach that the disinfectant source is an UV lamp. However, as it was well known in the art before the effective filing date of the claimed invention that a UV disinfectant source includes UV lamps, UV LEDs, lasers, via fiber optic cable/light guide from a remote UV light source, and other, it would have been obvious to and well within the purview of one of ordinary skill in this art before the effective filing date of the claimed invention to provide a UV lamp or via light guide (with a remote light source) as the disinfectant source in the system of Gadde as a known alternate UV disinfectant light source in order to apply UV light irradiation on at least a portion of the surface for disinfection. Only expected results would be attained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate either to the field of the invention or subject matter of the invention, but are not relied upon in the rejection of record: 20110079732, 20120248332.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REGINA M YOO/            Primary Examiner, Art Unit 1799